MOORE, J.
The defendant company, operates a railroad in the Parish of St. Bernard.
The embankments' of its railway tracks had grown up in tall weeds and grass which the defendant undertook to destroy by fire.
Through the careless and negligent manner in which the process of burning off the grass and weeds was conducted, and the utter lack of precaution which was taken to keep the fire within due bounds so that it would not spread to and injure the property of others, the fire spread to and Communicated with the plaintiff’s barn, entirely consuming it and its contents, a lot of hay.
Alleging the value of the property thus destroyed to be one thousand dollars, suit was brought therefor, The answer is a-general denial. The trial judge considered that the proof established the value of the barn and its contents to be only $154.00, and he rendered judgment accordingly, and .from this judgment the plaintiff appeals, praying for an increase.
The defendant and appellee answers the appeal and prays that the judgment be reversed and plaintiff’s suit dismissed.
In our opinion the judgment does full justice to the parties. The damage was undoubtedly caused by the defendant, and the value of the property destroyed is correctly estimated.
The judgment appealed from is affirmed.